DECISION
The petitioner has filed a motion to withdraw his pleas of nolo contendere offered on November 12, 1997 and vacate the judgments of conviction and sentences imposed on December 5, 1997 on this four count information charging him with possession of cocaine; carrying a pistol without a license; altering marks of identification on a firearm, and carrying a weapon after being convicted of a crime of violence. On the possession of cocaine charge, he was ordered to serve one year of a three year sentence. The sentence for carrying a pistol without a license was ten years with one year to serve and 9 years suspended with 9 years probation. The alteration charge was punished by a sentence of 10 years with one year to serve and 9 years suspended with 9 years probation. All sentences were to run concurrently.
In consideration of his pleas to these three offenses, the State moved to dismiss, under Rule 48A, the most serious charge of carrying a weapon after being convicted of a crime of violence.
The petitioner claims that the sentence for alteration of marks of identification on a firearm was improper because the maximum sentence that could have been imposed was 5 years, not the ten years the Court imposed. He is correct. The Court will treat the *Page 2 
motion as one to correct sentence, and order the record amended to read a 5 year sentence with one year to serve and the balance suspended on that charge.
The petitioner further complains that the pleas offered were involuntary, unknowingly and unintelligibly.
A review of the transcript submitted by the petitioner in support of his motion to vacate clearly indicates beyond any reasonable doubt that this Court fully complied with the provisions of Rule 11 of the Rules of Criminal Procedure in determining whether the pleas were voluntary and with full understanding of the consequences of his pleas.
  The motion to vacate the judgments of conviction is denied.